    Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 1 of 8 PageID: 95



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    INGRID WARD, individually and on
                                                      Civ. No. 19-20064 (KM) (JBC)
    behalf of all others similarly
    situated,
                                                                OPINION
                        Plaintiff,

    v.

    I.C. SYSTEM, INC. and JOHN DOES
    1-25,

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              Plaintiff Ingrid Ward brings this putative class action against Defendant
I.C. System, Inc., alleging that Defendant violated the Fair Debt Collection
Practices Act (“FDCPA”). According to the Complaint, Defendant’s collection
letter contained a “false, deceptive, or misleading representation” in that they
stated that “settlement may have tax consequences” and “fail[ed] to advise
Plaintiff as to the identity of the current creditor who was attempting to collect
a debt from her.” (Compl. at 8–9)
              Now before the Court is Defendant I.C. System’s motion to dismiss (DE 4)
under Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below,
Defendant’s motion to dismiss is granted.

         I.      Summary1
              At some point, prior to April 9, 2019, Ms. Ward asserts that an obligation
involving a transaction with “ATT DIRECTV” was allegedly incurred. (Compl. ¶¶



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:

                                             1
 Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 2 of 8 PageID: 96



23–24) On April 9, 2019, the owner of this alleged debt sent Plaintiff a letter in
an effort to collect on this debt. (Id. ¶ 29) A copy of this letter is attached as
Exhibit A to the Complaint. The letter was sent by Defendant. (See DE 1-1). In
the top right corner under I.C. System’s address and contact information, the
letter provides an “Account Summary”
      Creditor: ATT DIRECTV
      Account No: [redacted]
      I.C. System Reference No: [redacted]
      Principal Due: $167.65
      Balance Due: $167.65
      $0.00 has been paid since placement
The letter then states:
      Ingrid Ward:
      Would you be willing to pay 65% of the BALANCE DUE above?
      To resolve the BALANCE DUE indicated above, our office will
      accept a reduced payment amount of $125.74.
      This settlement may have tax consequences. Please consult your
      tax advisor.
      For more information about your account or to make payment,
      please visit https://www.icsystern.com/consumer. You may also
      accept this offer by calling 888-474-8322 or sending payment by
      mail. ·
      If you will be receiving a tax refund and would like to use it to pay
      your account, please call us to make payment arrangements.
      We are a debt collector attempting to collect a debt and any
      information obtained will be used for that purpose.

The total debt forgiven under the proposed settlement offer was $41.81.
Plaintiff therefore brings two claims under the FDCPA. First, under Count 1,
Plaintiff contends that this notice is false and deceptive in violation of Section
1692e, because under Internal Revenue Code § 6050P, only discharges of
indebtedness of $600 or more must be reported to the IRS on Form 1099c, and


      “DE” = Docket entry number in this case.
      “Compl.” = Complaint filed by Ms. Ward. (DE 1)
                                        2
 Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 3 of 8 PageID: 97



the $41.81 settlement does not meet that threshold. (Compl. ¶¶ 34–35) Plaintiff
also contends that the statement “This settlement may have tax consequences”
is deceptive because it invokes the Internal Revenue Service for the purpose of
scaring Plaintiff into paying the debt. (Id. ¶ 36)
         Under Count 2, Plaintiff asserts that the letter violates Section 1692f by
failing to advise Plaintiff as to the identity of the “current creditor.”

   II.      Discussion
            A. Legal standard
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
         That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
possibility.” Id.
         Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are


                                         3
 Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 4 of 8 PageID: 98



accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

         B. FDCPA
      Congress passed the FDCPA in 1977 to combat “the use of abusive,
deceptive, and unfair debt collection practices by many debt collectors.” Lesher
v. Law Offices of Mitchell N. Kay, PC, 650 F.3d 993, 997 (3d Cir. 2011) (citing
15 U.S.C. § 1692(a)).
      To state a claim under the FDCPA, a plaintiff must allege that “(1) she is
a consumer, (2) the defendant is a debt collector, (3) the defendant’s challenged
practice involves an attempt to collect a ‘debt’ as the Act defines it, and (4) the
defendant has violated a provision of the FDCPA in attempting to collect the
debt.” Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014);
see also Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227, 232 (3d Cir. 2005);
Johns v. Northland Grp., Inc., 76 F. Supp. 3d 590, 597 (E.D. Pa. 2014).
      Elements 1, 2, and 3 are not in dispute. The parties dispute whether
under element 4, Defendant’s conduct as alleged violated the FDCPA. The
alleged violations of the FDCPA here consist of (1) a “false, deceptive, or
misleading representation or means in connection with the collection of any
debt,” 15 U.S.C. § 1692e, or “[t]he use of any false representation or deceptive
means to collect or attempt to collect any debt or to obtain information
concerning a consumer,” id. §1692e(10); and (2) the use of “unfair or
unconscionable means to collect or attempt to collect any debt., 15 U.S.C. §
1692f.
      To determine whether a particular practice or action violates the FDCPA,
courts routinely apply the “least sophisticated debtor” standard when
“analyz[ing] the communication giving rise to the FDCPA claim.” Kaymark v.
Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015) (quoting Rosenau v.
Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)). As the Third Circuit
explained in Jensen v. Pressler & Pressler:


                                       4
 Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 5 of 8 PageID: 99



      Although the least sophisticated debtor standard is “lower than the
      standard of a reasonable debtor,” it “preserv[es] a quotient of
      reasonableness and presum[es] a basic level of understanding and
      willingness to read with care.” Id. (quoting Wilson v. Quadramed
      Corp., 225 F.3d 350, 354–55 (3d Cir.2000)). In so doing, it “give[s]
      effect to the Act’s intent to ‘protect[] the gullible as well as the
      shrewd.’” Campuzano-Burgos v. Midland Credit Mgmt., Inc., 550
      F.3d 294, 298 (3d Cir.2008) (second alteration in original) (quoting
      Brown, 464 F.3d at 453).

      The standard is an objective one, meaning that the specific plaintiff
      need not prove that she was actually confused or misled, only that
      the objective least sophisticated debtor would be. See Pollard v.
      Law Office of Mandy L. Spaulding, 766 F.3d 98, 103 (1st Cir.2014)
      (“[T]he FDCPA does not require that a plaintiff actually be
      confused.”); Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 62
      (2d Cir.1993) (“We apply an objective test based on the
      understanding of the ‘least sophisticated consumer’ in determining
      whether a collection letter violates section 1692e.”). Thus, “the
      FDCPA enlists the efforts of sophisticated consumers . . . as
      ‘private attorneys general’ to aid their less sophisticated
      counterparts, who are unlikely themselves to bring suit under the
      Act, but who are assumed by the Act to benefit from the deterrent
      effect of civil actions brought by others.” Jacobson v. Healthcare
      Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).

791 F.3d 413, 418–19 (3d Cir. 2015).

         C. Analysis
      Even by the consumer-friendly standards of the FDCPA, I cannot find
that a violation is alleged by either count of this Complaint.
      Under Count 1, Plaintiff claims that the following language is false and
deceptive: “This settlement may have tax consequences. Please consult your
tax advisor.” This is misleading, says Plaintiff, because the settlement offer
reducing her debt by $41.81 does not reach the IRS’s reporting threshold of
$600 for discharges of indebtedness. Plaintiff also reiterates throughout her
opposition brief that this language falsely implies that the Defendant will issue
an IRS 1099c reporting form to Ms. Ward. (See, e.g., DE 6 at 9–16) I disagree.



                                      5
Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 6 of 8 PageID: 100



      In Heredia v. Capital Mgmt. Servs., L.P, the Seventh Circuit discussed
whether nearly identical language violated the FDCPA:
             Recently, in Dunbar, 896 F.3d at 762, we evaluated a very
      similar tax consequences clause. That clause stated, “NOTICE:
      This settlement may have tax consequences.” Id. at 764. We held
      that this “tax-consequences warning is literally true and not
      misleading under the objective ‘unsophisticated consumer’ test,”
      and thus did not violate the FDCPA. Id. at 768. This was so even
      though the debtors at issue in that particular case were insolvent
      and would not have had to pay taxes on any discharged debt. Id. at
      764. We noted that the word “may” does not mean “will,” and that
      therefore the statement is true on its face. Id. at 765. We also
      found that the clause was not misleading because, among other
      reasons, an insolvent debtor can become solvent at any moment
      and “a debt collector has no reason or way to know whether an
      individual debtor is solvent or insolvent at a given time.” Id. at 766.
      In other words, by saying “may” rather than “will,” the debt
      collector described an accurate scenario. Settlement may or may
      not have tax consequences depending on the financial situation of
      the debtor, and that information is only in the hands of the debtor
      herself, and not the debt collector.
      ...
             To summarize the law, it is permissible for a creditor to
      make a “may” statement if there is any possibility that an event
      might happen. Dunbar, 896 F.3d at 765 (“An unsophisticated
      consumer would not understand the word ‘may’ to mean ‘will.’”).
      And thus Dunbar holds that it is permissible for a creditor to say,
      “Settling a debt for less than the balance owed may have tax
      consequences.” Id. at 768.

Heredia v. Capital Mgmt. Servs., L.P., 942 F.3d 811, 815 (7th Cir. 2019).
      Accordingly, I find that the permissive language used by Defendant in its
collection letter does not create a deceptive scenario whereby the least
sophisticated consumer would equate a statement that there may be tax
consequences with a statement that there will be tax consequences and that a
tax form issue. As this Court recently held, “the statement that settlement ‘may
have tax consequences’ is not false, deceptive, or misleading. Indeed,
settlement ‘may have tax consequences,’ depending on a debtor’s individual
circumstances.” Antista v. Fin. Recovery Servs., Inc., No. 2:17-CV-3567 (WJM),


                                      6
    Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 7 of 8 PageID: 101



2018 WL 259771, at *3 (D.N.J. Jan. 2, 2018). See also Rhein v. Forster, Garbus
& Garbus, LLP, No. CV168555ESJAD, 2017 WL 4969335, at *2 (D.N.J. Nov. 1,
2017) (finding with respect to nearly identical language that “Plaintiff has not
stated a claim for which relief may be granted at this time under §§ 1692d,
1692e, or 1692f of the FDCPA, including the subsections invoked therein”);
Smith v. Weltman, Weinberg & Reis Co., LPA, No. 16-1333, 2017 WL 2345600,
at *3-5 (S.D. Ill. May 30, 2017) (“Because the statement ‘[t]his settlement may
have tax consequences’ is not a false, deceptive, or misleading representation
used by [defendant] in connection with the collection of a debt, Smith has failed
to state a claim under 15 U.S.C. § 1692e.”) (certain alterations added);
Remington v. Fin. Recovery Servs., Inc., No. 16-0865, 2017 WL 1014994, at *4
(D. Conn. Mar. 15, 2017) (“Defendants advised plaintiff of settlement options
and then truthfully advised plaintiff that such settlement options ‘may’ have
tax consequences. It would take a bizarre or idiosyncratic interpretation by the
least sophisticated consumer to conclude that this true statement violates the
FDCPA. To be sure, the Second Circuit has recently held that the absence of a
tax statement like the one here does not violate the FDCPA, but nothing in
[that case] conversely suggests that the inclusion of a tax statement—if it is an
accurate statement of the law, as it is here—violates the FDCPA.”) (internal
citation omitted).2
         Count 2 likewise fails. The heart of Plaintiff’s allegation appears to be
that the debt collection letter lists ATT DirecTV simply as “Creditor,” rather
than “Current Creditor.” (Compl. ¶ 48) But “[t]he FDCPA does not require that
the creditor to whom the debt is owed be labeled ‘current creditor.’ It simply
requires the notice contain the ‘name of the creditor to whom the debt is
owed.’” Smith v. Simm Assocs., Inc., No. 17-C-769, 2018 WL 4705840, at *3


2      I bypass the issue of the plaintiff’s equating failure to meet the 1099c reporting
threshold with “no tax consequences.” Such income, unless subject to an exclusion,
must be reported on a person’s return whether or not a 1099c is furnished. “Topic No.
431 Canceled Debt – Is It Taxable or Not?”
https://www.irs.gov/taxtopics/tc431#:~:text=In%20general%2C%20if%20you%20hav
e,the%20year%20the%20cancellation%20occurs. (last visited July 1, 2020).
                                         7
Case 2:19-cv-20064-KM-JBC Document 8 Filed 07/02/20 Page 8 of 8 PageID: 102



(E.D. Wis. Sept. 30, 2018), aff’d, 926 F.3d 377 (7th Cir. 2019); see also 15
U.S.C.A. § 1692g(a)(2) (“a debt collector shall . . . send the consumer a written
notice containing . . . the name of the creditor to whom the debt is owed”).
      There is no contention that ATT DirectTV is not the creditor to whom the
debt is owed. The distinction between the terms “Creditor” and “Current
Creditor” is entirely irrelevant, as Plaintiff does not contend that the debt was
assigned, or that for some other reason ATT DirectTV was not the creditor to
whom the debt was owed when the letter was sent.

   III.   Conclusion
      For the reasons set forth above, Defendant’s motion (DE 4) to dismiss is
granted. This dismissal is without prejudice to the filing of a properly
supported motion to amend, pursuant to Fed. R. Civ. P. 15, within 30 days.
      An appropriate order follows.


Dated: July 2, 2020



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      8
